UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND
REHABILITATIVE SERVICES
July 10, 2014
Kim Wedel
Part C Coordinator
Texas Department of Assistive and Rehabilitative Services
4800 North Lamar Boulevard
Austin, Texas 78756
Dear Ms. Wedel:
This letter is in response to your February 28, 2014 letter to me requesting clarification on
provisions in the regulations implementing Part C of the Individuals with Disabilities Education
Act (IDEA) regarding 34 CFR §§303.520 and 303.521, State systems of payments (SOP), and 34
CFR §303.510, payor of last resort. You believe that the SOP regulatory requirements may
create barriers to using public or private insurance as funding sources for IDEA Part C, and that
those barriers are inconsistent with the statutory payor of last resort requirement in IDEA section
640. 20 U.S.C. § 1440. Additionally, you raise concerns that some parents may arbitrarily
decline to provide written consent for the State to use their insurance to pay for IDEA Part C
services, thereby creating a conflict with the payor of last resort requirement. We are pleased to
clarify the IDEA Part C SOP requirements and to address your concerns regarding these
provisions.
The IDEA Part C SOP regulations allow States to use public benefits or insurance, private
insurance, and family fees as three potential funding sources for IDEA early intervention
services for infants and toddlers with disabilities and their families. The SOP requirements that
became effective on July 1, 2012 (Federal fiscal year (FFY) 2012), balance important protections
for parents with options for States on how to finance Part C services. As explained further
below, a State may choose to either obtain parent consent to use insurance, or adopt cost
protections for the use of public benefits or insurance and for the use of private insurance so that
the State does not have to obtain parent consent. 34 CFR §303.520(a) and (b). A State may
choose to include in its SOP a family fee for specific early intervention services for which a fee
can be charged (no fees may be charged for the services identified in 34 CFR §303.521(b)), and
charge parents who have an ability to pay the family fee (which fee cannot exceed the actual cost
of the service). 34 CFR §303.521(a)(3), and (4)(ii) and (iii). However, under 34 CFR
§303.520(c), if a parent or family of an infant or toddler with a disability is determined unable to
pay under the State’s definition of inability to pay as prescribed in 34 C.F.R. § 303.521(a)(3) and
does not provide consent under 34 CFR §303.520(b)(1), the lack of consent may not be used to
delay or deny any services.
The IDEA Part C SOP use-of-insurance provisions were promulgated with the payor of last
resort requirements specifically in mind. The Analysis of Comments and Changes to Final
Regulations Implementing Part C of the IDEA clarified that the “nonsubstitution of funds”
requirement in 34 CFR §303.510(a) directly incorporates the long-standing payor of last resort

Page 2 – Ms. Kim Wedel
requirements in section 640(A) of the IDEA. 76 Fed. Reg. 60140, 60220 (Sep. 28, 2011). The
reference to 34 CFR §303.520 in 34 CFR §303.510(a) was added to ensure that States do not
interpret the Part C payor of last resort provisions to override the requirements in 34 CFR
§§303.520 and 303.521, concerning consent and the use of public and private insurance and an
SOP to pay for IDEA Part C services. As noted in the 2011 final regulations, the United States
Department of Education (Department) determined that funds from public health insurance or
benefits (e.g., Medicaid or CHIP) or private insurance, are not considered “available” funding
sources under the Part C payor of last resort provisions, unless a parent has provided the consent
required under 34 CFR §§303.520(a)(1) and (b)(1)(i) (concerning parental consent for use of
public benefits or insurance or private insurance), or unless one of the exceptions under 34 CFR
§§303.520(a)(2) or (b)(2) applies. Further, when other public funds are available to pay for the
Part C services, such as funds from the Department of Defense’s TRICARE medical assistance
program or Temporary Assistance for Needy Families, IDEA Part C funds are the payor of last
resort.
Regarding the requirement in 34 CFR §303.520(b)(1) to obtain parental consent before using a
parent’s private insurance, parental consent must be obtained: (1) when the lead agency or early
intervention service provider seeks to use private insurance to pay for the initial provision of any
early intervention service in the individualized family service plan (IFSP); and (2) each time
consent for services is required due to an increase in the provision of services in the child’s IFSP
because of the potential costs that can be incurred by a family as a direct result of using such
insurance. In promulgating the requirement to obtain parental consent to use private insurance,
the Department noted that it believes that the potential costs to parents outweigh the need to
make private insurance funds available to lead agencies unless the cost protections in 34 CFR
§303.520(b)(2) are adopted by the State. 76 Fed. Reg. at 60224-60225. Therefore, if a State is
concerned about parents providing consent, a State may adopt the protections set forth under 34
CFR §303.520(b)(2) in order to not have to obtain parental consent. The private insurance
protections are as follows:
i. The use of private health insurance to pay for Part C services cannot count
towards or result in a loss of benefits due to the annual or lifetime health
insurance coverage caps for the infant or toddler with a disability, the
parent, or the child’s family members who are covered under that health
insurance policy;
ii. The use of private health insurance to pay for Part C services cannot
negatively affect the availability of health insurance to the infant or
toddler with a disability, the parent, or the child’s family members who are
covered under that health insurance policy, and health insurance coverage
may not be discontinued for these individuals due to the use of the health
insurance to pay for services under Part C of the act; and
iii. The use of private health insurance to pay for Part C services cannot be the
basis for increasing the health insurance premiums of the infant or toddler
with a disability, the parent, or child’s family members covered under the
health insurance policy.
Your letter also asks about how the payor of last resort requirements are applied when serving
children whose public or private insurance would cover [Early Childhood Intervention] (ECI)

Page 3 – Ms. Kim Wedel
services.1 You raise concerns that the statutory and regulatory provisions may prevent an infant
or toddler with the disability from being eligible for IDEA Part C services in Texas. Neither the
IDEA nor the implementing regulations for Part C prohibit a child with a disability from
receiving Part C services because of the availability or lack of insurance coverage. “Eligibility”
to receive early intervention services is determined by a comprehensive, multidisciplinary
evaluation of the child, as described in 34 CFR §303.321. Therefore, a parent’s refusal to
consent to the use of public or private insurance does not impact the infant or toddler’s eligibility
for early intervention services. Furthermore, if a parent does not consent to use public or private
insurance, Federal IDEA Part C funds could be used to pay for IDEA Part C services in such a
case, because the public or private insurance funds are not “available” under the payor of last
resort provisions in IDEA section 640. See, 34 CFR §303.510 and 76 Fed. Reg. 60140, 60220
(Sep. 28, 2011).
We note that although your letter raises concerns about the Department’s SOP regulations, Texas
has submitted its revised SOP policies on April 8, 2014 that comply with the Department’s IDEA
Part C SOP regulations, and address each of the applicable requirements in Section II.A.3.a of
the IDEA Part C FFY 2014 Grant Application and the specific assurance Texas provided in its
FFY 2013 IDEA Part C grant letter. The Department’s Office of Special Education Programs
approved those revised SOP policies in a memorandum dated, April 18, 2014.
If you have any further questions, please do not hesitate to contact Susan Kauffman, of my staff,
at 202-245-6432 or by email at Susan.Kauffman@ed.gov.
Sincerely,

Melody Musgrove, Ed.D.
Director
Office of Special Education Programs

1

ECI is the name of the Statewide IDEA Part C early intervention program in Texas.

